Citation Nr: 0734853	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The issue of alcohol abuse as secondary to service-connected 
PTSD is not before the Board at this time.  The Board refers 
this issue to the RO for further development.  Also, as 
discussed in the October 2005 Board remand, the Board notes 
that the matter of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability has been raised.  The Board again refers this 
matter to the RO for appropriate action. 


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment, 
with deficiencies in most areas, but does not result in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD, but 
no greater, have been demonstrated.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for PTSD.  The Board notes that 
the veteran's claim was received in September 2001.  In 
December 2001, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
December 2001 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 
17, 2007) [Mayfield III].  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See 
Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

To that end, the initial VCAA letter in this case did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claim for 
service connection be granted.  In a January 2003 rating 
decision, the RO granted service connection for PTSD, and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the initial VCAA letter did not include 
adequate notice of what was needed to establish a disability 
rating and effective date, the Board finds no prejudice to 
the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  In this regard, the Board observes that the VCAA 
notice was properly tailored to the application for the 
original request for service-connected benefits.  Moreover, 
the Board notes that, following the February 2006 Board 
remand, an updated VCAA notification was mailed in June 2006.

As stated, the RO awarded service connection for PTSD in a 
January 2003 rating decision and later assigned an initial 
50 percent disability rating effective November 6, 2002 (date 
of claim).  Therefore, the original VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's November 2003  notice of disagreement 
(NOD), the claimant took issue with the initial 30 percent 
disability rating (later increased to 50 percent via a 
January 2004 rating decision) and is presumed to be seeking 
the maximum benefits available under the law.  Dingess; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO 
properly issued a January 2004 SOC which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone several VA examinations in conjunction 
with his claim for service connection.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in the veteran's 
condition since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough, 
the examinations in this case are adequate upon which to base 
a decision, and the records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (2006) (finding that the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the claimant, the Court found that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and found that the error was harmless, as the Board has done 
in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Evidence and Background

As noted above, the veteran filed an original claim for PTSD 
in September 2001.  A diagnosis for PTSD occurred in February 
2002 at Hillcrest Medical Center.  According to A. H., M.D, 
"[The veteran] does have symptoms of a post traumatic stress 
disorder secondary to his service in Viet Nam."  At the 
time, the veteran denied having nightmares about Vietnam.  He 
also denied intrusive thoughts or flashbacks.  He denied 
having anxiety, depression, emotional numbing, or 
hypervigilance.  The veteran did report insomnia, 
agoraphobia, and a reduced social capacity.  He also reported 
drinking 12 beers per day, and he had a suspended license as 
a result of his second DUI.  The veteran also denied having 
hallucinations or suicidal ideation.  

At that time, the veteran reported that he was divorced, but 
maintained a good relationship with his children.  He was 
employed at the same company for 30 years, but the veteran 
was laid off in November 2001 due to lack of work.  

Following that diagnosis, the veteran was granted service 
connection for PTSD at 30 percent disabling in an April 2002 
rating decision.  He filed a notice of disagreement (NOD) in 
November 2002, in which he requested an increased rating for 
his now service-connected disorder.  In support of his claim, 
he submitted several VA outpatient reports.  However, those 
reports were silent as to PTSD.

A December 2002 psychological report from the Professional 
Corporation of Psychiatry noted the veteran's sleeping 
disorder.  However, unlike the previous report, the veteran 
stated that he had flashbacks and nightmares.  He continued 
to drink several beers each day but denied using any drugs.  
Although he denied anxiety and hypervigilance in February 
2002, he reported both problems during this December 
interview.  The veteran also noted confusion, memory loss, 
and irritability.

During the interview, the veteran was shaking and was slow to 
respond to questions.  According to the physician, "His 
psychomotor activity is low."  The veteran's speech and 
communication were normal.  He was oriented to person, place, 
and time while exhibiting appropriate behavior and good 
hygiene.  His mood was "anxious and depressed."  The 
physician stated that, "This depression has affected his 
ability to function independently."  Impaired impulse 
control was noted, as well as unprovoked irritability.  No 
impairment of judgment was observed, and his recent and 
remote memory were "good."  As before, the veteran denied 
having panic attacks.  He had no suicidal or homicidal 
ideation.  However, he reported constant, paranoid delusions, 
thinking that "people are against him."  

Ultimately, the physician confirmed the PTSD diagnosis and 
assigned a global assessment of function (GAF) score between 
41 and 50.  Although "he has occasional interference in 
performing activities of daily living, the physician noted 
that, "He is able to establish and maintain effective work 
and social relationships."  

The veteran's disability rating was continued via a January 
2003 rating decision, and it was continued again in a rating 
decision of June 2003.  In a January 2004 rating decision, 
the veteran's disability rating was increased to 50 percent 
disabling.  That decision was upheld in a January 2004 SOC.

A report from an October 2004 examination at Family Medical 
Care noted that the veteran had experienced sleep 
difficulties for 35 years.  Other symptoms listed included 
"increasing anger, startled response, hypervigilance, 
difficulty trusting others, isolative behavior, and 'shadows 
of people out of the corner of my eyes.'"  According to the 
veteran, his symptoms were constant.  The physician stated, 
"The ability to perform daily functions during 
remission/partial remission is minimal in that patient states 
he is always experiencing one of the symptoms listed above."  

At that time, the veteran was not receiving psychiatric 
treatment, and he had not received psychotherapy within the 
previous year.  Although the physician noted "no major 
changes in his daily activities since he developed his mental 
condition," "There have been some major social function 
changes since he developed his mental condition, for example, 
patient avoids all social activity but continues to battle 
alcoholism."

The veteran presented with "appropriate" behavior, 
appearance and hygiene.  He was oriented to person, place, 
and time.  The physician noted a "depressed" mood, 
"although the depression does not affect his ability to 
function independently and effectively."  The veteran's 
communication was "abnormal," with "findings of poverty of 
speech."  His thought processes and abstract thinking were 
"normal," and his judgment was "not impaired."  Memory was 
impaired, to a "mild" degree.    His speech, though, was 
within normal limits.  The veteran denied panic attacks, 
obsessional rituals, delusions, hallucinations, and suicidal 
and homicidal ideation.  

The physician reported that, "Patient describes seeing 
'shadows of people' but this appears to be part of the 
PTSD."  It was also noted that, although "he does not have 
difficulty performing activities of daily living," "He is 
unable to establish and maintain effective work and social 
relationships because of effects of PTSD and alcoholism.  He 
has difficulty understanding complex commands because patient 
appears to have mild memory deficits which may be due to long 
history of alcoholism."  A GAF score of 55 was assigned.

An October 2004 SSOC continued the veteran's 50 percent 
disability rating.  In October 2005, the Board remanded the 
veteran's claim for further development.  Specifically, the 
Board requested the veteran's VA vocational rehabilitation 
file, as well as a VA examination to ascertain the 
relationship, if any, between alcohol abuse and the veteran's 
service-connected PTSD.

The veteran's VA counseling records were obtained.  In 
December 2002, the veteran entered a VA vocational 
rehabilitation program.  It was noted at the time that the 
veteran did not have a serious employment handicap.  However, 
in a September 2003 re-evaluation, the VA found that the 
veteran did have an employment handicap.  The counselor 
attributed the veteran's inability to find work to his 
service-connected PTSD.  The report stated that, "The 
veteran has a significant impairment that prevents him for 
obtaining, maintaining, and sustaining gainful employment and 
hinders training."

In October 2005, the veteran appeared for a VA examination.  
He appeared neatly and casually dressed, looked his stated 
age, and made indirect eye contact.  His affect was 
"blunted," and he was "anxious during [the] interview."   
The veteran was oriented to person, place, time, and 
situation.  The examiner reported "no impairment of thought 
processes or [the] ability to communicate."  His speech was 
"goal-directed," and "reality testing appears grossly 
intact," "with no evidence of psychosis."  

The veteran reported "lack of sleep and anxiety," "bad 
memories of Vietnam," and that he liked to be alone.  He 
denied the occurrence of flashbacks, but did report 
occasional nightmares.  Once again, the veteran noted that 
sometimes, "I see something moving out of the corner of my 
eye."  However, he denied auditory or visual hallucinations.  

During the interview, the veteran reported that he was single 
and had been single for four years.  He stated that he was 
unemployed due to problems with his vision, as well as back 
problems.  He went on to state that PTSD did not interfere 
with his ability to work.

According to the examiner, "Given the veteran's history and 
current medical reports it is less likely as not that the 
veteran's alcohol abuse is secondary to his PTSD symptoms.  
Rather, his alcohol dependence appears to be his primary 
diagnosis and PTSD would be [the] secondary diagnosis."  A 
GAF of 55 was assigned.

A January 2006 SSOC continued the veteran's 50 percent 
disability rating.  The veteran's claim was remanded by the 
Board again in June 2006, citing the need for additional 
medical documentation.  Specifically, the Board requested 
that all treatment records from the Muskogee VA Medical 
Center be obtained and associated with the claims file.

A Muskogee outpatient report from September 2005 noted "fair 
to poor" comprehension, "poor" insight, orientation times 
three, normal speech with "slow/delayed" responses, and a 
depressed mood.  Hallucinations, delusions, and homicidal 
ideation were denied.  Panic attacks were denied.  Occasional 
suicidal thoughts were noted, but without a plan.   He 
reported sleep problems and poor concentration.  A GAF of 60 
was provided.

In October 2005, the veteran reported "mild" depression.  
His GAF score of 60 was continued.  In December 2005, the 
veteran noted that he would be spending Christmas with his 
ex-spouse and his children.  He was also sleeping more and 
drinking less.  He was taking Fluoxetine for depression, and 
he believed that the medication was helping his symptoms.  A 
GAF of 55 was assigned at that time.  In January 2006, he 
noted that his "sadness and loneliness" were getting 
better.  However, a high level of anxiety was still reported 
in social situations.  The examiner assigned a GAF of 56.  
The veteran reported additional improvement in April 2006.  
He noted that he was "sleeping better, more energy, less 
depressed."  He was taking Trazodone and stated that the 
medication helped him to sleep.  A GAF of 65 was assigned.

An SSOC of July 2007 continued the veteran's 50 percent 
disability rating.  In August 2007, the veteran's 
representative stated, "This claim has been reviewed.  All 
aspects of the remand appear to be satisfied.  We have no 
further comment to make at this time."

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 50 percent rating is provided for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

In this case, the veteran has been assigned a 50 percent 
rating for PTSD.  The veteran does meet the criteria for a 70 
percent rating, but no higher.  The veteran's speech patterns 
were consistently normal, though the October 2005 examiner 
noted a "slow/delayed response."  That examiner also noted 
"fair to poor" comprehension and "poor" insight.  The 
veteran mentioned "seeing something move out of the corner 
of my eye" on more than one occasion, even though he denied 
the presence of hallucinations in almost every instance.  
Although the veteran routinely denied delusional symptoms, 
the December 2002 medical report stated, "constant, paranoid 
delusions" were reported, as the veteran believed that 
"people are against him."  The same physician also noted 
impaired impulse control and unprovoked irritability.  
Depression was also noted, to the extent that it "affected 
his ability to function independently."  Although homicidal 
ideation was always denied, suicidal ideation was denied in 
each instance save for one, a September 2005 outpatient 
report, which noted "occasional suicidal thoughts," but 
without an actual plan.  

The Board notes that significant occupational and social 
impairment exists within the veteran's record.  Although the 
veteran maintained that he would meet friends at the bar and 
shoot pool, social anxiety and isolation was mentioned in 
each interview.  Though the veteran reported plans to spend 
time with his former spouse and his children, he reported 
living alone during the last interviews of record.  It is 
noted that the veteran did not have a job during the pendency 
of this appeal, and that a VA counselor reported that the 
veteran has a significant impairment to employability as a 
result of his PTSD.  As discussed at the beginning of this 
decision, the matter of TDIU has been referred back to the RO 
for additional development.

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by a GAF score, is to be 
considered, but is not determinative of the percentage rating 
to be assigned.  VAOPGCPREC 10-95.  Although the veteran did 
exhibit serious symptomatology in a December 2002 medical 
report, the most recent evidence of record revealed an 
assigned GAF score of 65, indicating "mild" symptoms.  
Though the veteran's fluctuating GAF scores are, at times, 
demonstrative of mild to moderate occupational and social 
impairment, the Board finds that the veteran's overall mental 
health evaluation does warrant a rating of 70 percent.

However, having reviewed the evidence of record, the Board 
finds that the symptoms of the veteran's PTSD did not more 
closely approximate the criteria for a 100 percent disability 
rating.  There is no evidence that the symptoms of the 
veteran has exhibited such symptoms as persistent 
hallucinations, gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), or disorientation to place; or, 
memory loss for names of close relatives, own occupation, or 
own name.  Such has simply not been shown or demonstrated.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD.  There is also no objective evidence that the veteran's 
PTSD, in and of itself, has caused marked interference with 
employment.  The veteran indicated at his October 2005 VA 
examination that the reason for his continued unemployment 
was his visual problems.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.





ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


